Citation Nr: 0826869	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO. 05-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for status post repair 
left shoulder rotator cuff injury disability, rated as 30 
percent disabling from January 23, 2007 to present and rated 
as 20 percent disabling to January 22, 2007.

2. Entitlement to an increased rating for status-post 
bunionectomy of the right foot, currently rated as 10 percent 
disabling.

3. Entitlement to an increased rating for patellofemoral 
syndrome of the right knee with arthritis, currently rated as 
20 percent disabling.

4. Entitlement to an increased rating for limitation of 
flexion of the right knee, currently rated as 10 percent 
disabling.

5. Entitlement to an increased rating for reactive arthritis 
of the wrists and hands, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1975 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in September 2006. 

In May 2006, the veteran testified at a Board hearing at the 
RO. The Veterans Law Judge who conducted the May 2006 hearing 
is no longer employed at the Board. By way of an April 2008 
letter, the Board offered the veteran an opportunity for 
another Board hearing. The April 2008 letter informed the 
veteran that if she did not respond to the letter within 30 
days, the Board would assume she did not want another 
hearing. The record reflects that the veteran did not respond 
to this letter. As such, the Board assumes that the veteran 
does not want another Board hearing.


FINDINGS OF FACT

1. For the period up to January 22, 2007, the veteran's 
service-connected, status post repair, left shoulder rotator 
cuff injury was manifested by a lack of 15 degrees of 
complete elevation of the left arm above the left shoulder.

2. From January 23, 2007 to present, the veteran's service-
connected, status post repair, left shoulder rotator cuff 
injury is manifested by left arm limitation of motion of 25 
degrees.

3. The veteran's service-connected status post bunionectomy 
of the right foot is manifested by tenderness at the base of 
the right first metatarsal head without evidence of severe 
flat foot, claw foot, malunion/nonunion of the tarsal or 
metatarsal bones, or a moderately severe foot injury.

4. The veteran's service-connected patellofemoral syndrome of 
the right knee is manifested by mild degenerative changes of 
the right knee, confirmed by x-ray images, with limitation of 
extension to, at most, 15 degrees.

5. The veteran's service-connected limitation of flexion of 
the right knee is manifested by flexion limited to, at most, 
50 degrees.

6. The veteran's service-connected reactive arthritis of the 
wrists and hands is manifested by subjective complaints of 
pain and weakness in the hands with no objective evidence of 
ankylosis of any of the joints of the hands or wrists or 
evidence of rheumatoid arthritis or reactive arthritis as an 
active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.




CONCLUSIONS OF LAW

1. For the time period up to January 22, 2007, the criteria 
for entitlement to a disability rating in excess of 20 
percent for status post repair left shoulder rotator cuff 
injury were not met, and for the time period from January 23, 
2007 to present, the criteria for a disability rating in 
excess of 30 percent for status post repair left shoulder 
rotator cuff injury have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5200-5202 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for status post bunionectomy of the 
right foot have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5276, 5278, 5279, 5283, 5284 (2007).

3. The criteria for entitlement to a disability rating in 
excess of 20 percent for patellofemoral syndrome of the right 
knee with arthritis have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).

4. The criteria for entitlement to a disability rating in 
excess of 10 percent for limitation of flexion of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 
5257, 5260, 5261 (2007).

5. The criteria for entitlement to a disability rating in 
excess of 20 percent for reactive arthritis of the wrists and 
hands have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5002 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In May 2003, February 2005, March 2006 and October 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate increased 
rating and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims. 

All the notice was not timely. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the November 2007 supplemental 
statement of the case after she received appropriate VCAA 
notice in the March 2006 VCAA letter. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating her disabilities in the 
November 2004 statement of the case. Additionally, the Board 
finds that the essential fairness of the adjudication process 
was not affected by this error as the November 2007 
supplemental statement of the case readjudicated the 
increased rating claim after the November 2004 statement of 
the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.



Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected disabilities warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply). Also, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Rotator Cuff 

The relevant evidence of record includes a June 2003 VA 
examination report which shows that the veteran reported pain 
when she attempted to elevate the left arm above the left 
shoulder. She lacked 15 degrees of complete elevation of the 
left arm above the left shoulder. The left shoulder was 
normal on x-ray and the diagnosis was status post repair of a 
rotator cuff injury, left shoulder, with secondary surgery 
for debridement. 

A July 2003 magnetic resonance imaging (MRI) showed no tear 
or joint effusion, but there was atrophy of the rotator cuff 
musculature and mild arthritis of the glenohumeral joint.

A May 2004 report from R.S., D.O., showed that the veteran 
reported pain in her left shoulder. The veteran had decreased 
range of motion of the left shoulder. There was diffuse 
tenderness in the shoulder on examination.

A January 23, 2007 VA examination report showed that the 
veteran complained of pain, weakness, limitation of motion 
and some stiffness in the left shoulder. She denied heat, 
edema or redness. On physical examination, an asymptomatic 
(nontender) scar was noted on the left shoulder. There was 
decreased muscle mass and pain was noted on range of motion 
as well as tenderness on palpation. Extension was to 28 
degrees, flexion was to 40 degrees, abduction was to 25 
degrees, internal rotation was to 60 degrees and external 
rotation was to 35 degrees. The diagnosis was left shoulder 
rotator cuff tear, status post surgery with residual sprain 
and decreased range of motion. X-ray images of the left 
shoulder were normal.

The evidence of record consistently shows that the veteran is 
right-hand dominant. Thus, the veteran's service-connected 
disability affects her minor shoulder.

The veteran's service-connected shoulder (rotator cuff) 
disability is rated under Diagnostic Code 5201. This 
Diagnostic Code has separate ratings for the major shoulder 
and the minor shoulder, depending on whether a person is 
right-hand or left-hand dominant. This Diagnostic Code states 
that for both the major and minor shoulder, limitation of 
motion of the arm at shoulder level merits a 20 percent 
rating. A 30 percent rating for the minor shoulder is 
warranted when the evidence shows that the arm is limited to 
movement of only 25 degrees from the side. A 30 percent 
disability rating is the highest disability rating available 
for the minor shoulder under this Diagnostic Code. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5021

Prior to the January 23, 2007 VA examination report, the 
competent, relevant evidence of record showed that the 
veteran's left shoulder (rotator cuff) disability was 
manifested by a lack of 15 degrees of complete elevation of 
the left arm above the left shoulder. As such, the evidence 
showed that the veteran could elevate her left arm at least 
to shoulder level (in other words, to at least 90 degrees). 
Therefore, a disability rating in excess of 20 percent for 
the veteran's left shoulder rotator cuff disability was not 
warranted for this time period because her left shoulder 
range of motion was not limited to approximately 25 degrees 
or less.

However, as noted above, the January 23, 2007 VA examination 
report shows that the veteran's left shoulder (rotator cuff) 
disability was manifested by left arm limitation of motion of 
25 degrees. As such, the veteran's left shoulder rotator cuff 
disability warrants a 30 percent disability rating from 
January 23, 2007 to present. This is the highest disability 
rating available for the minor shoulder under this Diagnostic 
Code. The Board has considered other potentially applicable 
Diagnostic Codes, but a disability rating in excess of 30 
percent is not available for disability of the minor shoulder 
unless there is evidence of fibrous union of the humerus 
(Diagnostic Code 5202) or unfavorable ankylosis of the 
scapulohumeral joint (Diagnostic Code 5200). 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5200 and 5202. As the competent, 
relevant evidence of record shows neither of these 
conditions, a disability rating in excess of 30 percent is 
not warranted for the time period from January 23, 2007 to 
present.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) would not provide 
for a higher disability rating during either of the 
applicable time periods as the ranges of motion recorded in 
the examination reports took into account pain on motion.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14. The January 2007 VA 
examination report showed an asymptomatic scar on the left 
shoulder. None of the competent evidence of record shows that 
this scar is tender, disfiguring, or adheres to underlying 
tissue, or causes any limitation of motion. As the scar is 
entirely asymptomatic, a separate disability rating under the 
Diagnostic Codes applicable to scars (Diagnostic Code 7800-
7805) is not warranted in the instant case. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805.

Right Foot Bunionectomy

The relevant, competent evidence of record regarding the 
veteran's right foot bunionectomy disability includes a June 
2003 VA examination report which shows that the veteran 
reported pain in the right toe and occasional swelling and 
stiffness, but no heat. On examination, the veteran had a 6cm 
by 1mm nondeforming, smooth, pale scar. There was some 
tenderness over the first metatarsophalangeal joint and 
interphalangeal joint of the right great toe as well as the 
interphalangeal joint of the second toe; however, there was 
no deformity of these joints. There was some swelling of the 
right fifth toe, but otherwise no foot deformity and no pes 
planus. The diagnosis was right first metatarsophalangeal 
joint pain, status-post bunionectomy of the right foot.

A January 2007 VA examination report shows that the veteran 
reported multiple foot disabilities which greatly limited her 
standing and walking and required her to use insoles. The 
Board notes, however, that the veteran is only service-
connected for the residuals of the right foot bunionectomy, 
and not for the other foot complaints and diagnoses. 
Therefore, the Board will only evaluate the evidence related 
to the residuals of the veteran's right foot bunionectomy. On 
examination in January 2007, there was tenderness at the base 
of the right first metatarsal head. There was no evidence of 
abnormal weight bearing. A mild hallux valgus deformity and 
posterior calcaneal spur were shown on x-ray with no evidence 
of fracture, dislocations, or bony erosions.

The veteran's right foot residuals of a bunionectomy have 
been rated by the RO as analogous to metatarsalgia (Morton's 
Disease) and have been rated under the provisions of 
Diagnostic Code 5279. See 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.).

The RO has rated the residuals of a bunionectomy by analogy 
under the provisions of Diagnostic Code 5279 which provides 
that a 10 percent rating is warranted for unilateral or 
bilateral anterior metatarsalgia (Morton's disease). See 38 
C.F.R. § 4.71a, Diagnostic Code 5279. The current single 10 
percent rating is therefore the maximum schedular rating 
available under the criteria for Diagnostic Code 5279. 

Turning to other potentially applicable Diagnostic Codes that 
would provide for a disability rating in excess of 10 
percent, the Board notes that the competent evidence of 
record does not show that the veteran's service-connected 
residuals of a right foot bunionectomy are manifested by 
severe flat foot, claw foot, malunion/nonunion of the tarsal 
or metatarsal bones, or a moderately severe foot injury to 
warrant a higher disability rating under Diagnostic Codes 
5276, 5278, 5283, or 5284. 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5276, 5278, 5283, 5284.

As noted above, the veteran's overall foot disability is 
significant; however, the competent evidence of record shows 
the vast majority of the veteran's foot symptoms stem from 
nonservice-connected disability. As such, those symptoms 
cannot be considered when evaluating the veteran's service-
connected residuals of a right foot bunionectomy.

Finally, as noted previously, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14. The January 2007 VA examination report 
showed an asymptomatic scar on the right foot. None of the 
competent evidence of record shows that this scar is tender, 
disfiguring, or adheres to underlying tissue, or causes any 
limitation of motion. As the scar is entirely asymptomatic, a 
separate disability rating under the Diagnostic Codes 
applicable to scars (Diagnostic Codes 7800-7805) is not 
warranted in the instant case. 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.

Right Knee

The relevant, competent evidence of record includes a March 
2003 private MRI report which shows moderate right knee joint 
effusion and indications of medial and lateral menisci tears 
and mild osteophyte formation.

A June 2003 VA examination report shows that the veteran 
reported right knee pain with effusion. On examination, the 
examiner stated that due to the veteran's obesity, it was 
difficult for him to assess if effusion was present. 
Tenderness was present but there was no redness or heat. 
Motor strength was decreased due to pain and ligament 
strength testing was painful. There was reduced range of 
motion due to pain. The diagnosis was patellofemoral syndrome 
of the right knee and meniscal tear.  

August 2003 VA treatment records show the veteran's right 
knee range of motion was limited to 15 degrees of extension 
and 50 degrees of flexion.

A January 2007 VA examination report shows that the veteran 
reported constant pain with occasional swelling in her right 
knee. The veteran reported 10 to 20 degrees of additional 
limitation of motion during flare-ups. The veteran denied 
dislocation or recurrent subluxation. The veteran reported 
surgery in 2004 to repair the meniscus. On physical 
examination, the right knee was swollen, but there was no 
edema, redness or effusion. McMurray testing was negative and 
there was no evidence of medial or collateral ligament 
instability. Posterior and anterior Drawer testing was 
negative. Range of motion was limited to 0 degrees of 
extension and 110 degrees of flexion. There was no change in 
range of motion testing after three repetitions. Degenerative 
arthritis was shown on x-ray.

The veteran's patellofemoral syndrome of the right knee, with 
arthritis, has been rated as 20 percent disabling under 
Diagnostic Codes 5003-5261. The veteran's limitation of 
flexion of the right knee has been rated as 10 percent 
disabling under Diagnostic Code 5260.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating. Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. A recent 
General Counsel Opinion, VAOPGCOREC 9-2004, states that 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  

Additionally, Diagnostic Code 5257 dictates that a 10 percent 
rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. Separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is recurrent subluxation or lateral 
instability in addition to X-ray evidence of arthritis. See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. The cited 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The January 2007 VA examination shows that the veteran has 
mild degenerative changes of the right knee, confirmed by x-
ray images. As such, a disability rating under Diagnostic 
Code 5003 is appropriate. As noted earlier, Diagnostic Code 
5003 dictates that degenerative arthritis should be rated 
based on limitation of motion. 

When viewing the evidence in the light most favorable to the 
veteran and taking into consideration the provisions of 
38 C.F.R. §§  4.40 and 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the evidence shows, at most, 
that the veteran is limited to 15 degrees of extension and 50 
degrees of flexion (although the January 2007 VA examination 
report shows the veteran's range of motion of the right knee 
has improved significantly). As such, a disability rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5260 because the veteran's right knee disability is not 
manifested by flexion limited to 30 degrees or less and a 
disability rating in excess of 20 percent is not warranted 
under Diagnostic Code 5261 because the veteran's disability 
is not manifested by extension limited to 20 degrees or more.

A separate disability rating could be assigned in this case 
under Diagnostic Code 5257 if there was evidence of recurrent 
subluxation or lateral instability in addition to X-ray 
evidence of arthritis. However, as none of the competent 
medical evidence in this case notes any objective evidence of 
recurrent subluxation or lateral instability and the veteran 
herself denied any recurrent subluxation at the January 2007 
VA examination, the Board finds that a separate disability 
rating under Diagnostic Code 5257 is not warranted in the 
instant case.

In summary, higher disability ratings are not warranted under 
Diagnostic Codes 5003, 5260 and 5261 for arthritis of the 
right knee with limitation of flexion and extension, and a 
separate disability rating under Diagnostic Code 5257 is not 
warranted as there is no evidence of recurrent subluxation or 
lateral instability. 

Reactive Arthritis of the Wrists and Hands

The competent evidence of record includes a June 2003 VA 
examination report which shows that the veteran complained of 
pain and swelling in her hands and wrists. The examiner noted 
that the veteran also had diagnoses of carpal tunnel syndrome 
(CTS) and bilateral wrist tendonitis, but that she was not 
service connected for CTS or tendonitis. The examiner also 
noted a scar on the veteran's right wrist. (This scar does 
not appear to be related to her service-connected arthritis 
disability, however, as the record reflects that the veteran 
has only had surgery for her nonservice-connected wrist 
disabilities.) 

On examination, the veteran's bilateral wrists were tender 
with slightly decreased motor strength (although it is 
unclear if this was due to the service-connected arthritis or 
the nonservice-connected CTS.) The veteran's bilateral hands 
had some synovial swelling and tenderness. The veteran was 
able to approximate the thumb to each fingertip. In the 
diagnoses, the examiner noted that much of the veteran's 
wrist complaints, such as pain shooting up the forearm as 
well as pain and weakness over the thenar eminence, were 
caused by the nonservice-connected CTS and tendonitis.

A January 2007 VA examination report shows that the veteran 
complained of pain in the right wrist but denied problems 
with the left wrist. She reported pain in all the small 
joints of the hands. There was evidence of pain on 
examination of the wrists and there was pain on range of 
motion testing. Extension was to 45 degrees on the right and 
50 degrees on the left; flexion was to 45 degrees on the 
right and 55 degrees on the left; ulnar deviation was normal 
bilaterally; and radial deviation was to 15 degrees on the 
right and 10 degrees on the left. There was decreased grip 
strength and range of motion noted in the hands, but the 
examiner attributed these to CTS and not to the service-
connected arthritis. X-rays of the bilateral hands and wrists 
were normal.

The veteran's bilateral hand and wrist disability has been 
rated as analogous to rheumatoid arthritis which is rated 
under Diagnostic Code 5002. See 38 C.F.R. §4.20 (When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).
Diagnostic Code 5002 dictates that rheumatoid arthritis as an 
active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
evaluation. One or two exacerbations a year in a well- 
established diagnosis warrants a 20 percent evaluation.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rheumatoid arthritis is rated under the appropriate 
diagnostic codes for the specific joints involved. Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; the 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

The June 2003 and January 2007 VA examination reports clearly 
show that the veteran's limitation of motion of the hands and 
wrists is related to her nonservice-connected disabilities 
such as CTS and tendonitis and not to her service-connected 
reactive arthritis. As such, these symptoms cannot be 
considered when rating the veteran's service-connected 
reactive arthritis disability and a disability rating in 
excess of 20 percent cannot be awarded based on limitation of 
motion. Additionally, as none of the medical evidence of 
record shows that the veteran has ankylosis of any of the 
joints of the hands or wrists, a disability rating in excess 
of 20 percent cannot be awarded based on this symptom. 
Finally, as there is no evidence of rheumatoid arthritis or 
reactive arthritis as an active process with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a disability rating in excess of 20 percent is also not 
warranted under this rating criteria. As such, the Board 
finds that the preponderance of the evidence is against a 
finding that a disability rating in excess of 20 percent is 
warranted for the veteran's service-connected reactive 
arthritis of the bilateral hands and wrists.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An increased rating for a status post repair left shoulder 
rotator cuff injury, rated as 30 percent disabling from 
January 23, 2007 to present and rated as 20 percent disabling 
to January 22, 2007, is denied.

An increased rating for status post bunionectomy of the right 
foot, currently rated as 10 percent disabling is denied.

An increased rating for patellofemoral syndrome of the right 
knee with arthritis, currently rated as 20 percent disabling 
is denied.

An increased rating for limitation of flexion of the right 
knee, currently rated as 10 percent disabling, is denied

An increased rating for reactive arthritis of the wrists and 
hands, currently rated as 20 percent disabling, is denied




____________________________________________
VITO A. CLEMENT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


